                       UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF WISCONSIN


UNITED STATES OF AMERICA
               Plaintiff,

      v.                                              Case No. 15-CR-136

MARKESE TAYLOR
             Defendant.


                                 SCHEDULING ORDER

      On agreement,

      IT IS ORDERED that the REVOCATION HEARING set for July 25, 2019, is adjourned

to Tuesday, July 30, 2019, at 2:00 p.m.

      Dated at Milwaukee, Wisconsin, this 24th day of July, 2019.

                                          /s/ Lynn Adelman
                                          LYNN ADELMAN
                                          District Judge
